  4:17-cr-03038-JMG-CRZ Doc # 171 Filed: 11/28/18 Page 1 of 1 - Page ID # 880




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                      )               4:17CR3038
                                               )
                               Plaintiff,      )
                                               )       STATEMENT REGARDING
               vs.                             )       REVISED PRESENTENCE
                                               )       INVESTIGATION REPORT
MICHAEL W. PARSONS,                            )
                                               )
                               Defendant.      )
                                               )

       COMES NOW the Defendant, through counsel, in the case identified above and pursuant to
NECrimR. 32.1(b) concerning the implementation of the sentencing procedures under the Sentencing
Reform Act, the Defendant hereby submits that he does not waive his right to offer additional
evidence or testimony concerning the materials provided in the Revised Presentence Investigation
Report, or to rebut evidence presented by the Government at the sentencing hearing. The Defendant
does not adopt the information and materials previously objected to and contained within the
Revised Presentence Investigation Report. Additionally, the Defendant does not waive his right to
offer argument at the sentencing hearing, or to rebut or address all issues raised by the Plaintiff.
                                                       RESPECTFULLY SUBMITTED,
                                                       /S/ DONALD L. SCHENSE
                                                       Donald L. Schense, #16928
                                                       Law Office of Donald L. Schense
                                                       1304 Galvin Road South
                                                       Bellevue, NE 68005
                                                       (402) 291-8778

                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
Pleading was served upon Jan Sharp, Assistant U.S. Attorney, and the U.S. Probation Office, by
electronic filing on this 28th day of November, 2018.


                                                       /S/ DONALD L. SCHENSE
